DETAILED ACTION


Allowable Subject Matter
Claims 1, 2, 5, 8-11, 13 and 14 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches an image processing apparatus comprising: 
a memory configured to store a plurality of scale factors for determining an extent of reduction of an input image; 
an input unit to which the image is input; and 
a processor configured to: 
receive an input image through the input unit, 
obtain a plurality of reduced images by reducing the pre-processed image based on a scale factor corresponding to the determined degree of degradation from among a-the plurality of scale factors stored in the memory, 
obtain a texture feature corresponding to the pre-processed image, and a plurality of texture features corresponding to the plurality of reduced images, 

obtain an output image by applying the identified texture feature to a plurality of first areas of the pre-processed image, the plurality of first areas being a portion of the pre-processed image in which a frequency of an image signal corresponding to the pre-processed image is greater than or equal to a preset frequency, wherein a size of the plurality of first areas corresponds to a size of the plurality of reduced images.
However in the context of claim 1 as a whole, the prior art does not teach “perform pre-processing to improve an image quality of the input image,  determine a degree of degradation of the input image based on an image quality improvement rate of the pre-processed image which is measured by comparing the pre-processed image with the input image.” Therefore, Claim 1 as a whole is allowable.
Claim 10 is allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611